Citation Nr: 1616957	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the appellant's character of discharge from service is a bar to VA benefits.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The appellant had active military service from May 2001 to November 2004.  The appellant's discharge was characterized as a bad conduct discharge by reason of court martial.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the VA Regional Office (RO) in San Diego, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the Virtual VA file reveals one document that is duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before the Board in his November 2012 VA Form 9.  He was scheduled for such a hearing in April 2016, but he failed to report.  The March 2016 letter notifying him of the scheduled hearing was mailed to an address in San Diego, California.  However, in correspondence dated in December 2014, the Veteran indicated that he was moving to the Los Angeles area and he provided an address in Corcoran, California.  In addition, another letter from the Board, dated in March 2016, that was mailed to the San Diego address was returned to the Board as undeliverable (located in the Veterans Benefits Management System (VBMS)).  In light of the Veteran's change of address and the returned mail, the Board finds that a remand is needed.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing at his most recent address listed in the December 2014 correspondence.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




